Citation Nr: 0629837	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
osteochondritis dissecans of the left leg, with left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the originating agency 
granted an increased rating of 30 percent for the veteran's 
left knee disability, effective February 4, 2002.  This 
action has not satisfied the veteran's appeal.  

In July 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Little Rock RO.  A 
transcript of the hearing is of record.

The Board notes that in his hearing testimony the veteran 
appears to raise the issues of secondary service connection 
for left hip and right knee disabilities.  In addition, in a 
statement to VA in December 2005, the veteran appears to 
raise the issue of total disability due to individual 
unemployability.  These issues are referred to the 
originating agency for the appropriate action.


REMAND

The veteran was afforded a VA examination in May 2002 to 
determine the degree of severity of his left knee disability.  
The Board finds that this examination is inadequate.  Not 
only was the claims folder not provided to the examiner, but 
the examiner did not provide an opinion concerning the nature 
and extent of all impairment due to the veteran's service-
connected left knee disability.  While the examiner did note 
that the veteran experiences functional loss and limitation 
due to pain, he did not provide an opinion as to the specific 
degrees of additional range of motion loss as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
Board finds that the veteran should be provided a new VA 
examination.


The Board also notes that the record does not reflect that 
the veteran has been provided all notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions: 

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to include notice that 
he should submit all pertinent evidence 
in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination to determine the nature 
and extent of all impairment due to the 
veteran's service-connected left knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals


